DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of December 14, 2020 has been received and entered. With the entry of the amendment claim 17 is canceled, claim 21 is withdrawn and claims 1-16 and 18-20 are pending for examination.

Election/Restrictions
Applicant’s election of claims 1-16 and 18-20 in the reply filed on December 14, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is understood from the marking of claim 21 as withdrawn and the request for rejoinder of claim 21 on the indication of allowable subject matter in the amendment of December 14, 2020, that claims 1-16 and 18-20 are elected.

Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 14, 2020.



Claim Interpretation
“MnOx” in the claims is understood to mean manganese oxide in any of its oxidation states, including mixtures thereof, noting the description in the specification as filed at paragraph 0075.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20, “depositing an adhesion layer comprising manganese oxide (MnOx) directly onto a surface of a glass or glass ceramic substrate” is confusing as worded as to whether the “glass or glass ceramic substrate” must be entirely glass or glass ceramic, such that the adhesion layer must directly contact “glass” or “glass ceramic” as a surface of the substrate, or whether the substrate can be comprising or mostly glass or glass ceramic, but still have a surface of other material. For the purpose of examination, from the description in the disclosure and the arguments by applicant, 
The dependent claims do not cure the defects of the claims from which they depend, and are therefore also rejected.

Claim Rejections - 35 USC § 102

The rejection of claim 20 under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 2014/0363971, hereinafter Matsumoto ‘971) is withdrawn due to the amendment of December 14, 2020 changing the scope of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2014/0363971, hereinafter Matsumoto ‘971) in view of Shang et al (US 2004/0203181).
Claim 1: Matsumoto ‘971 describes depositing a MnOx layer, which as the same material claimed can be considered an adhesion layer, onto a surface of a substrate (figure 2B, 0012, 0041, 0042, 0049 note substrate 10 for example and also further layers that would be part of the “substrate” on which the MnOx film 17 applied, 
As to specifically providing a catalyst layer on the MnOx layer and depositing the MnOx layer directly on a glass substrate, Shang further describes that when forming semiconductor devices, a glass substrate can be desirably provided (0012), where the substrate 200 is described as being formed of varieties of glasses including silica glass or alternatively SiO2 can be used (0025-0027), where a seed layer 210 is shown as applied directly to the substrate 200, where the seed layer can be copper for example, and act to catalyze an electrochemical process (and thus be a catalyst) (figure 3B, 0028-0029).  Furthermore, it is also taught that a barrier layer can be deposited on the glass substrate before applying seed layer 210 to act to prevent diffusion of seed layer material into the underlying substrate (0031), where it is understood that this layer would be directly contacting the substrate as being applied before the seed layer and no other layer indicted as required before the barrier layer.  After the seed layer applied, an electrochemical process that can be electroless deposition is provided to deposit a metal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process of Matsumoto ‘971 would be desirably modified to specifically apply the MnOx barrier layer directly on a glass substrate before applying copper seed layer acting as catalyst and then copper electroless plating as suggested by Shang with an expectation of providing a desirable and predictably acceptable further use for the process of Matsumoto ‘971 since Matsumoto ‘971 provides a semiconductor making process where a MnOx barrier layer is applied to a substrate that can include an SiO2 layer to which the MnOx barrier layer directly applied and where after applying the MnOx layer, a copper seed layer can be applied followed by copper electroless plating, and where barrier films are desired to prevent copper from interdiffusing in a lower layer, and Shang provides that in semiconductor making it is also known to specifically provide glass substrates as well as SiO2 on which barrier layers that act to prevent seed layer from diffusing into the glass substrate are directly applied, then a seed layer of copper provided that acts as a catalyst for electroless plating and then electroless plating copper, and thus it would be suggested that the barrier layer of MnOx described by Matsumoto ‘971 would desirably be provided on the known glass substrates to act for the same reason as in Matsumoto ‘971 to prevent copper diffusing, and as well to use the copper seed layer as a catalyst for the electroless plating as a known use for the copper seed layer. It would be understood that annealing can be acceptably provided when using a glass substrate since Shang indicates that annealing processes can be provided on the article with a glass substrate (0037).

Claims 3-5: It would be understood that since Matsumoto ‘971 provides simply forming a MnOx layer (0049), that it would have been at least obvious to one of ordinary skill in the art to make the layer of only MnOx material, as only MnOx required.  Furthermore, as to claim 5, with a layer of only MnOx, and oxygen excluded, the amount of Mn would be greater than 50 atomic % Mn.
Claim 6: As to annealing before the catalyst deposited, Matsumoto ‘971 indicates that there can be then annealing in reducing atmosphere, and thereafter forming the copper layer, so at the least this would suggest the copper layer forming steps of forming the seed layer  (catalyst) would also be acceptably provided after the annealing (0084-0085).  It would be understood that annealing can be acceptably provided when using a glass substrate since Shang indicates that annealing processes can be provided on the article with a glass substrate (0037).
Claims 7-8: As to annealing after the catalyst provided (which can also be after depositing the first layer of copper), and annealing after the first layer of copper provided, Matsumoto ‘971 also indicates annealing after the first layer of copper provided (copper wiring), and how annealing can be desirably provided in a reducing atmosphere, which would at least suggest providing the later annealing in a reducing atmosphere as well (oo86-0087, and note 0092 as well).  Shang further indicates that there can be annealing after the electroless copper deposited as layer 230 (0037).
Claim 9: Matsumoto ‘971 describes that  annealing can be in a hydrogen atmosphere (with no other material listed, so at least understood to include up to 100% hydrogen, in the claimed range which can be considered a reducing agent as described In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Claim 11: Matsumoto ‘971 describes that the MnOx layer thickness can be 1-3.5 nm (0013), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 18: in Shang, the substrate can be simply undoped silica glass (0025), with no material indicated as required other than the silica (SiO2) as described.  Therefore, it would have been obvious to one of ordinary skill in the art that the material would acceptably be 100% SiO2 or approaching 100% SiO2 and in the claimed range with an expectation of predictably acceptable results.  Also note MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Claim 20: The features provided as discussed for claim 1 above, would also provide the features required for claim 20, where as discussed for claim 1, an adhesion layer comprising MnOx would be deposited directly on a glass substrate, a first layer of conductive metal (either the copper seed layer or copper electroless layer) would be deposited onto the adhesion and the adhesion layer would be annealed in a reducing atmosphere.

Claim 10 and optionally claim 9  are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Shang as applied to claims 1-9, 11, 18 and 20 above, and further in view of Matsumoto et al (US 2014/0084466, hereinafter Matsumoto ‘466).
Claim 10: As to annealing in oxidizing gas before annealing in reducing gas, Matsumoto ‘971 describes depositing a MnOx layer using ALD, for example, where manganese compounds can be used as precursors and an oxygen containing gas, where the oxygen containing gas can include CO, carboxylic acid, or aldehyde gas that can be used alone or in combination with other gases (0049, 0051, 0074).  Matsumoto ‘466 further indicates how similar such compounds provided as precursors for an ALD process with a reducing gas can provide a metal manganese film where the reducing gas can also be CO, carboxylic acid or aldehyde, for example (0030, 0032, 0037), indicating that the process can also result in metal.  Matsumoto ‘466 further indicates after applying the layer, that the layer can be treated with an oxidizing gas annealing to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 in view of Shang to further provide an additional oxidizing gas annealing to convert any manganese metal to MnOx before providing a further reducing gas annealing and copper film forming as suggested by Matsumoto ‘466 to provide a desirable MnOx layer treatment, since Matsumoto ‘971 wants to perform reducing gas annealing on an MnOx layer similarly to Matsumoto ‘466 with further copper application, and Matsumoto ‘466 indicates materials used in the ALD application of the MnOx layer of Matsumoto ‘971 can also give metal layers, and by performing the initial oxidizing gas annealing of Matsumoto ‘466, any manganese metal formed will also be converted to MnOx, giving the desired MnOx layer to be reducing gas annealed.
Optionally, further as to claim 9, Matsumoto ‘466 would indicate using reducing gas for annealing MnOx layers that contains hydrogen with an example of 3% hydrogen and at temperatures of preferably 300 degrees C or higher (0044-0047).  Therefore, it further would have been obvious to modify Matsumoto ‘971 in view of Shang to use a reducing gas with hydrogen at a temperature of 300 degrees C or more where the amount can be optimized in the 3% range for example, as suggested by Matsumoto ‘466 to provide desirable reducing gas annealing, since Matsumoto ‘971 provides reducing gas annealing of MnOx layer, and Matsumoto ‘466 indicates desirable conditions for such annealing include using a reducing gas with hydrogen at a temperature of 300 degrees C or more where the amount can be optimized in the 3% range, and one of .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Shang as applied to claims 1-9, 11, 18 and 20 above, and further in view of WO 2018/101468 (hereinafter ‘468).
*** Takagi et al (US 2019/0269013) a continuation of the WO ‘468 application is used as a translation of ‘468, and the citations are therefore the Takagi et al (US 2019/0269013) ***.
Claim 14: As to the surface being an interior surface of a via hole formed on a glass substrate, Matsumoto ‘971 describes plating in a via 16 of the article to be plated, where the MnOx layer and plating would be provided in the via (figures 1-3, 0049).   As discussed for claim 1 above, Shang describes providing the barrier layer directly on a glass substrate followed by the copper plating for semiconductor device making.  
‘468 further describes that when providing electronic components (0002), it is known to provide glass base substrates 100 (0044), and that such bases can be provided with through holes (openings) that are desired to be copper plated on the interior surface, where a copper seed layer and then copper electroless plating can be provided on the through holes of the glass substrate and then a further copper electroplating layer 103 (0047, 0058, 0062, figures 3, 4, 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 in view of Shang to further provide the process to interior surfaces of via holes of a glass substrate as suggested by ‘468 to provide a desirable diffusion protection to such glass surfaces, 
Claim 15: When providing the process suggested for claim 14 as discussed above, ‘468 as discussed above would further suggest to provide an additional (second) electrolytic (electroplating) layer of copper over the copper electroless layer (0062) as a way to provide more copper.
Claim 16: As to the thickness of the second layer of copper by electroplating, ‘468 would further suggest the electroplating layer should be 3-30 microns thick, in the claimed range (0062).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Shang and ‘468 as applied to claims 14-16 above, and further in view of Isobayashi (US 2010/0320604).
Claims 12 and 13: As to the thickness of the MnOx layer, while Matsumoto ‘971 describes using 1-3.5 nm, Isobayashi further describes how a MnOx barrier layer system is also desired over vias for making a interconnect where copper can be filled in over the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Shang and ‘468 as applied to claims 14-16 above, and further in view of Imori et al  (US 2004/0235294).
Claim 19: As to further using a catalyst as claimed, Imori teaches that it is difficult to form a thin seed layer inside of vias including copper seed layers such as by sputtering (0004, 0036) and instead a seed layer can be applied by electroless plating of copper after a catalyst is applied to the surface, with further electroless or electroplating filling (0037), where the catalyst can be applied by applying an aminosilane, for example, to the surface to be plated (so charging the MnOx layer as claimed) and then adsorbing palladium complexes onto the surface to be plated by treatment with a palladium containing solution (note 0043, for example, and the abstract). Therefore, it 
When providing the process as claimed above for claim 19, this would also provide for the acceptable electroless (for the seed layer) plating of copper followed by electroplating copper as discussed above giving the features of claim 15.

Claims 1-9, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2014/0363971, hereinafter Matsumoto ‘971) in view of Ting et al (US 5969422) and Bao et al (US 6734101).
Claim 1: Matsumoto ‘971 describes depositing a MnOx layer, which as the same material claimed can be considered an adhesion layer, onto a surface of a substrate (figure 2B, 0012, 0041, 0042, 0049 note substrate 10 for example and also further layers that would be part of the “substrate” on which the MnOx film 17 applied, including layer 14 directly contacting the MnOx layer, where the layer 14 directly contacting the MnOx layer is described as an interlayer insulating film and can be 
(A) As to specifically providing a catalyst layer on the MnOx layer, Ting indicates how electroless or electroplating can be provided on a copper seed layer, where the seed layer can also be provided as a copper alloy, and the seed layer acts as a catalyst for electroless or electroplating of copper (column 6, lines 10-55), and would be provided on the surface where plating is desired, to be followed by the electroless or electroplating (see column 8, line 65 through column 9, line 15 and figure 1, for example).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 to provide a Cu or Cu alloy seed layer on the surface of the MnOx layer where the copper electroless plating is desired as a catalyst  and then deposit the Cu layer by electroless plating as suggested by Ting to provide a desirable copper plating, since Matsumoto ‘971 indictes how copper seed layers can be provided and also copper electroless plating on the MnOx layer, and Ting indicates how a copper alloy seed layer can be desirably provided on the surface to be plated (here the MnOx layer) before electroless copper plating to act as a catalyst for the copper plating.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 in view of Ting to provide that the “substrate” layer 14 that the MnOx barrier layer is directly applied to is a glass as suggested by Bao with an expectation of predictably acceptable results, because Matsuomoto ‘971 indicates that the MnOx barrier layer can be directly applied to an insulating “substrate” layer 14 the forms a via to which copper is to be applied, where the layer 14 can be SiO2, and Bao teaches that for similar such insulating layers that have a via in which a barrier film and then copper is to be applied can be made from SiO2 or glass.  The annealing treatment would be expected to be acceptably provided for use of the glass substrate as well as SiO2 given the similar Si content (note optionally the discussion for claim 18 below).

Claims 3-5: It would be understood that since Matsumoto ‘971 provides simply forming a MnOx layer (0049), that it would have been at least obvious to one of ordinary skill in the art to make the layer of only MnOx material, as only MnOx required.  Furthermore, as to claim 5, with a layer of only MnOx, and oxygen excluded, the amount of Mn would be greater than 50 atomic % Mn.
Claim 6: As to annealing before the catalyst deposited, Matsumoto ‘971 indicates that there can be then annealing in reducing atmosphere, and thereafter forming the copper layer, so at the least this would suggest the copper layer forming steps of forming the seed layer  (catalyst) would also be acceptably provided after the annealing (0084-0085).
Claims 7-8: As to annealing after the catalyst provided (which can also be after depositing the first layer of copper), and annealing after the first layer of copper provided, Matsumoto ‘971 also indicates annealing after the first layer of copper provided (copper wiring), and how annealing can be desirably provided in a reducing atmosphere, which would at least suggest providing the later annealing in a reducing atmosphere as well (oo86-0087, and note 0092 as well).
Claim 9: Matsumoto ‘971 describes that  annealing can be in a hydrogen atmosphere (with no other material listed, so at least understood to include up to 100% hydrogen, in the claimed range which can be considered a reducing agent as described by applicant in their specification) at a temperature of 400 degrees C, in the claimed range (0089, 0092).  At the least it would have been obvious to optimize the amount of hydrogen used to provide a desirable hydrogen atmosphere, giving a value in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Claim 11: Matsumoto ‘971 describes that the MnOx layer thickness can be 1-3.5 nm (0013), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 14: when the layer 14 of Matsumoto ‘971 is provided as a glass as suggested by Bao as discussed for claim 1 above, layer 14 before depositing MnOx layer 17 as an underlying layer can be considered the substrate, and therefore, the via hole 16 is considered as the area to be treated, providing an interior surface of a via hole formed in the glass substrate as the surface being treated (note figures 2A, 2B, 0041-0042).
Claim 18: in Matsumoto ‘971, when the layer 14 of Matsumoto ‘971 is provided as a glass as suggested by Bao as discussed for claim 1 above, layer 14 before depositing MnOx layer 17 as an underlying layer can be considered the substrate, and also described as being SiO2 by Matsumoto ‘971 and Bao as discussed for claim 1 above, it would have been at least obvious to one of ordinary skill in the art that the substrate to (1) optimize the amount of silica in the glass (as differing glasses can be used, note Bao column 2, lines 45-55), so the specific composition would be optimized for the specific material to be provided, with would result in a material having a bulk composition of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.

Claim 10 and optionally claim 9  are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Ting and Bao as applied to claims 1-9, 11, 14 and 18 above, and further in view of Matsumoto et al (US 2014/0084466, hereinafter Matsumoto ‘466).
Claim 10: As to annealing in oxidizing gas before annealing in reducing gas, Matsumoto ‘971 describes depositing a MnOx layer using ALD, for example, where manganese compounds can be used as precursors and an oxygen containing gas, where the oxygen containing gas can include CO, carboxylic acid, or aldehyde gas that can be used alone or in combination with other gases (0049, 0051, 0074).  Matsumoto ‘466 further indicates how similar such compounds provided as precursors for an ALD process with a reducing gas can provide a metal manganese film where the reducing gas can also be CO, carboxylic acid or aldehyde, for example (0030, 0032, 0037), indicating that the process can also result in metal.  Matsumoto ‘466 further indicates after 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 in view of Ting and Bao to further provide an additional oxidizing gas annealing to convert any manganese metal to MnOx before providing a further reducing gas annealing and copper film forming as suggested by Matsumoto ‘466 to provide a desirable MnOx layer treatment, since Matsumoto ‘971 wants to perform reducing gas annealing on an MnOx layer similarly to Matsumoto ‘466 with further copper application, and Matsumoto ‘466 indicates materials used in the ALD application of the MnOx layer of Matsumoto ‘971 can also give metal layers, and by performing the initial oxidizing gas annealing of Matsumoto ‘466, any manganese metal formed will also be converted to MnOx, giving the desired MnOx layer to be reducing gas annealed.
Optionally, further as to claim 9, Matsumoto ‘466 would indicate using reducing gas for annealing MnOx layers that contains hydrogen with an example of 3% hydrogen and at temperatures of preferably 300 degrees C or higher (0044-0047).  Therefore, it further would have been obvious to modify Matsumoto ‘971 in view of Ting and Bao to use a reducing gas with hydrogen at a temperature of 300 degrees C or more where the amount can be optimized in the 3% range for example, as suggested by Matsumoto ‘466 to provide desirable reducing gas annealing, since Matsumoto ‘971 provides reducing gas annealing of MnOx layer, and Matsumoto ‘466 indicates desirable conditions for such annealing include using a reducing gas with hydrogen at a temperature of 300 degrees C or more where the amount can be optimized in the 3% range, and one of .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Ting and Bao as applied to claims 1-9, 11, 14 and 18 above, and further in view of Isobayashi (US 2010/0320604).
Claims 12 and 13: As to the thickness of the MnOx layer, while Matsumoto ‘971 describes using 1-3.5 nm, Isobayashi further describes how a MnOx barrier layer system is also desired over vias for making a interconnect where copper can be filled in over the barrier layer (0007, 0010, 0037, 0024, 0032, figure 1), and where the MnOx layer is described as desirably 5-30 nm (0041). Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 in view of Ting and Bao to provide a thickness of the MnOx layer of 5-30 nm as desired by Isobayashi as a desirable thickness when making an interconnect as described by Isobayashi, since Matsumoto ‘971 indicates how an MnOx layer can be desirably provided for a wiring (0010) and Isobayashi further indicates additionally desirable thicknesses for MnOx layers.   Furthermore, it would have been obvious to optimize the range of thicknesses, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Ting and Bao as applied to claims 1-9, 11, 14 and 18 above, and further in view of Bright et al  (US 2008/0150138).
Claim 15: As to depositing a second layer of electrolytic (electroplated) copper over the first layer of copper, Matsumuto ‘971 describes that electroless or electroplating can be used (0085). Bright further describes filling vias with copper, where it is described how it would be known to form this by first electroless plating copper and then electroplating copper (0038). Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 in view of Ting and Bao to provide filling the via by electroless plating copper followed by electroplating copper as suggested by Bright with an expectation of predictably acceptable results as Matsumoto ‘971 indicates how copper electroless plating and copper electroplating can be used to fill vias, and Bright would indicate how using both with electroless plating copper first and then electroplating copper would be conventionally known.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Ting, Bao and Bright as applied to claim 15 above, and further in view of Ohba et al  (US 2008/0054467).
Claim 16: As to the thickness of the electroplating layer, Ohba indicates that the thickness of copper electroplating used in vias can be 800 nm (o.8 microns) and above (figure 1E, 0044).  Given the wide range of thickness that can be provided as shown by Ohba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Matsumoto ‘971 in view of Ting, Bao and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Ting and Bao as applied to claims 1-9, 11, 14 and 18 above, and further in view of Imori et al  (US 2004/0235294).
Claim 19: As to further using a catalyst as claimed, Imori teaches that it is difficult to form a thin seed layer inside of vias including copper seed layers such as by sputtering (0004, 0036) and instead a seed layer can be applied by electroless plating of copper after a catalyst is applied to the surface, with further electroless or electroplating filling (0037), where the catalyst can be applied by applying an aminosilane, for example, to the surface to be plated (so charging the MnOx layer as claimed) and then adsorbing palladium complexes onto the surface to be plated by treatment with a palladium containing solution (note 0043, for example, and the abstract). Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 in view of Ting and Bao to provide filling the via by providing a seed layer of copper by electroless plating copper followed by electroless or electroplating further copper to fill the via, with a catalyst for the electroless plating applied as claimed as suggested by Imori with an expectation of desirable via filling as Matsumoto ‘971 indicates how copper seed layers can be provided 
When providing the process as claimed above for claim 19, this would also provide for the acceptable electroless (for the seed layer) plating of copper followed by electroplating copper as discussed above giving the features of claim 15.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2014/0363971, hereinafter Matsumoto ‘971) in view of Bao et al (US 6734101).
Claim 20: Matsumoto ‘971 describes depositing a MnOx layer, which as the same material claimed can be considered an adhesion layer, onto a surface of a substrate (figure 2B, 0012, 0041, 0042, 0049 note substrate 10 for example and also further layers that would be part of the “substrate” on which the MnOx film 17 applied, including layer 14 directly contacting the MnOx layer, where the layer 14 directly contacting the MnOx layer is described as an interlayer insulating film and can be simply SiO2 (0041-0042), and layer 14 can be considered a “substrate” as an underlying layer to which the MnOx layer applied).  The MnOx film 17 acts as a barrier film (0049), where barrier films are indicated as desired to prevent copper from being diffused into the interlayer on which copper applied (0003). A first layer 18 of conductive metal is deposited onto the MnOx layer (0085, figure 3), where it is indicated to form this layer by forming a copper seed layer, and then performing copper plating, which can be electroless plating (0085). The MnOx layer is annealed in a reducing atmosphere (0084, 0087).  The layers are formed as part of a process for making a copper wiring layers for semiconductor devices (0038).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 to provide that the “substrate” layer 14 that the MnOx barrier layer is directly applied to is a glass as suggested by Bao with an expectation of predictably acceptable results, because Matsuomoto ‘971 indicates that the MnOx barrier layer can be directly applied to an insulating “substrate” layer 14 the forms a via to which copper is to be applied, where the layer 14 can be SiO2, and Bao teaches that for similar such insulating layers that have a via in which a barrier film and then copper is to be applied can be made from SiO2 or glass. The annealing treatment would be expected to be acceptably provided for use of the glass substrate as well as SiO2 given the similar Si content (note optionally the discussion for claim 18 below).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3-5, 7, 8, 10, 14 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/716,883 (hereinafter ‘883) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as to present claim 20, claim 1 of ‘883 provides forming (which would include depositing) an MnOx adhesion layer on a glass or glass ceramic substrate, and depositing  conductive layer of first metal on the adhesion layer, and further indicates further treatment that includes thermal treatment and reducing treatment that reduces the first metal (claim 11).  When looking to the specification (as allowed by MPEP 804) to see what is understood by the “reducing treatment” it is described as including a thermal treatment in reducing atmosphere (and thus can be considered an annealing in a reducing atmosphere as claimed) (note 0065-0067 of the published specification of ‘883).  Furthermore, as to present claim 1, the features of depositing the adhesion layer of MnOx on the glass/glass ceramic substrate, depositing  a first metal layer and annealing in a reducing atmosphere as claimed are provided as discussed above.  Claim .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The US PG Publication of 16/716,883 is US 2020/0227277.
Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered. 
(A) Applicant argues that Matsumoto ‘971 fails to teach that MnOx layer 17 is deposited directly on to substrate 10, with several intervening layer.
The Examiner has reviewed this argument, and due to the new direct contact requirements two new sets of rejections are provided, one using Matsumoto ‘971 further combined with the new reference to Shang as to the suggestion to use a glass substrate to which the MnOx layer is directly applied and one using Matsumoto ‘971 and further adding the new reference to Bao as to the suggestion to use a glass layer for layer 14 of Matsumoto ‘971, where layer 14 can be considered as a substrate as an underlying layer on which the MnOx layer is directly applied, where “substrate” can have a broad definition as an underlying layer or substratum.
(B) As to the double patenting rejection, applicant requests it be held in abeyance until the indication of allowable subject matter.  
The Examiner has reviewed this statement.  As there is no specific argument against the double patenting rejection above, it is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718